The defendant was charged with a felony, and the jury fixed his punishment at a minimum of two years and a maximum of five years. His motion for a new trial, on the general grounds only, was overruled, and he excepted. The only question argued or mentioned by the defendant in his brief is that of identity, that is, whether he was the person guilty of the alleged crime.
The evidence showed that Floyd, the prosecutor, who testified as a witness, was only doubtful about the name of the person who committed the crime charged. He stated that he recognized the defendant as the man, but that he did not know his name. He also pointed out the defendant, who was sitting in the courtroom, and testified positively in effect that the man he pointed out was the one who committed the crime, whatever his name might be.
From a careful reading of the evidence, it is our interpretation thereof, that the jury were authorized to find that the prosecutor's identification of the defendant, as the man who committed the crime charged, was sufficient.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED OCTOBER 2, 1945.